Title: III. The Secretary of State to William Carmichael, 17 March 1791
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia. Mar. 17. 1791.

The term of the first Congress having expired on the 3d. inst. they separated on that day, much important business being necessarily postponed. New elections have taken place for the most part, and very few changes made. This is one of many proofs that the proceedings of the new government have given general satisfaction. Some acts indeed have produced local discontents; but these can never be avoided. The new Congress will meet on the 4th. Monday of October. Inclosed is the copy of an act reported by a committee to the late Congress, who not having time to go through the subject, referred it to me, to be examined and reported to the next Congress. This measure therefore will be proposed to them as a first and immediate step, and perhaps something further at a more distant day. I have sent copies of this act to Mr. Short and Colo. Humphreys and I inclose this to you, that you may communicate it to the court of Madrid as a measure in contemplation with us. How far such an one may be politic to be adopted by Spain, France and Portugal, is for them to consider. The measure is perfectly innocent as to all nations except those, or rather that, which has a navigation act; and to that it retorts only it’s own principles. Being founded in universal reciprocity, it is impossible it should excite a single complaint. It’s consequences on that nation are such as they cannot avoid; for either they must repeal their navigation act, in order to be let in to a share of foreign carriage, or the shipping they now employ in foreign carriage will be out of employ, and this act frustrated on which their naval power is built.  Consequently that power will be reduced within safer limits, and the freedom of the ocean be better secured to all the world. The more extensive the adoption of this measure is, the more irresistable will be it’s effect. We would not wish to be declared the exciters of such a concert of measures, but we have thought it expedient to suggest informally to the courts of France Spain and Portugal the measure we propose to take, and to leave with them to decide, on the motives of their own interest, how far it may be expedient for them to adopt a similar measure. Their concurrence will more compleatly ensure the object of our act, and therefore I leave it to yourself to insinuate it with all the discretion and effect you can.
Your letter of May 6. 1789. is still the last we have recieved, and that is now near two years old. A letter from Colo. Humphreys written within 24. hours after his arrival at Madrid reached us within two months and 10. days after it’s date. A full explanation of the causes of this suspension of all information from you, is expected in answer to my letter of Aug. 6. It will be waited for yet a reasonable time, and in the mean while a final opinion suspended. By the first vessel to Cadiz the laws and gazettes shall be forwarded. I have the honour to be with great esteem Sir Your most obedient & most humble servt,

Th: Jefferson

